Title: From John Adams to George Washington Adams, 15 May 1822
From: Adams, John
To: Adams, George Washington



my dear Grandson
Montezillo May 15th. 1822

I will not trouble you to read a history of my pains and aches, as an apology for neglecting to acknowledge your letters, which I have regularly received—I am now better and thank you for your punctual attention. I preserve all your letters in a bundle—hec olin meminisse juvabit—Your observations upon Congress, and its members, are as they ought to be, candid cautious and prudent; It is an old observation that when there are many passengers in a ship on a long voyage, before they reach their Port, they loose their tempers, grow impatient fretfull, and quarrelsome, so as to find it difficult to keep the peace. It is very much so in long sessions of Legislative Assemblies, I have seen it very often and felt it sometimes; I have set the year round in the old Congress, till the strength of my body has been exhausted, and the tone of my mind almost destroyed to such a degree, that I have been obliged to fly home to preserve my reason, and my Life. The Gentleman who said he was heart sick of Legislation, expressed no more than hundreds have felt before him—There is not more anger, or impatience in Congress now than there was almost half a Century ago.—We are waiting with some anxiety to see the ominous letter of Mr Russell, surely it must be a prodigy if we are to judge by the Solemn Press that is made about it before it comes out; but I regard it no more than the ignis fatuus that I have sometimes seen in a bog.—
I am glad you like Puffendorf I hope you have Barbeyrac’s Edition, with his Commentarys and Notes, and his History of Moral Philosophy; Barbeyrac, is worth more than Puffendorf, If I remember, and judge right—
I rejoice in your Mothers health and am anxious to know, whether we may hope, as we ardently wish, to see you all here this Summer—I am confident your Father will never have any purgatory to suffer in a future State, for his whole Life has been a series of fatigues, dangers, sufferings, and purifications, but the, integer, vitæ scellirisque purus, They bid defiance to Earth and Hell.
Your Brother John has acquired a sprig of Laurel; Judge Davis, and several other Gentlemen of sound judgement have expressed to me very handsome approbations of his performance, I wished to have been an Auditor, but invincible infirmities forbid me that pleasure—
Mr Shaw has been ill, but is so much better, as to pass last Sunday with us—We have read through two volumes of Browns Lectures, I recommend these Scotch Metaphysical Philosophers to your attentive, and diligent perusal; there is nothing like Mathematicks, and Metaphysicks, to form and confirm habits of attention, and give acuteness, and sagacity to the mind.
Your affectionate Grand Father
John Adams